Citation Nr: 9935274	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  96-16 879A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent for 
service-connected post-traumatic stress disorder (PTSD), 
prior to September 7, 1994.

2. Entitlement to an evaluation in excess of 50 percent for 
service-connected PTSD, effective September 7, 1994.  

3. Whether new and material evidence has been submitted, 
which is sufficient to reopen a claim of entitlement to 
service connection for a prostate condition.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from May 1967 to April 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 1993 rating decision from the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO), which granted service connection for PTSD with a 
30 percent evaluation, effective from January 17, 1992.  By 
rating decision in July 1995, the RO granted an increased 
evaluation of 50 percent for service-connected PTSD, 
effective from September 7, 1994.  

The Board notes that the issue of whether new and material 
evidence had been submitted in support of the claim for 
service connection for a prostate condition, was not included 
in the VA Form 8, Certification of Appeal.  However, the 
veteran filed a timely notice of disagreement in June 1999, 
to the September 1998 rating decision, finding that no new 
and material evidence had been submitted. A statement of the 
case was issued in July 1999 and the veteran filed a 
substantive appeal in August 1999.  Therefore, that issue is 
properly before the Board.  See 38 C.F.R. § 20.200 (1998). 

The record contains medical records submitted by the veteran 
to the Board, received in November 1999.  These medical 
records contain treatment notes for both the veteran's PTSD 
and his prostate condition.  An appellant has a 90-day period 
following the mailing of notice that an appeal has been 
certified to the Board or until the Board promulgates a 
decision, whichever comes first, during which additional 
evidence may be submitted.  38 C.F.R. § 20.1304(a) (1998).  
The notice of certification of appeal is dated October 12, 
1999 and the evidence was received within the 90-day period.  
Any pertinent evidence submitted must ordinarily be referred 
to the agency of original jurisdiction for review, unless 
this right is waived by the appellant or unless the Board 
determines that the benefit may be allowed on appeal without 
such referral.  38 C.F.R. § 20.1304(c) (1998).

REMAND

On the VA Form 9 dated August 17, 1999, the veteran requested 
a hearing at the regional office before a member of the 
Board.  To ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

The RO should arrange for the veteran to 
have a hearing before a member of the Board 
at the Los Angeles regional office.


Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The veteran need take no action until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












